DETAILED ACTION
This Office action is in response to original application filed on 12/14/2020.
Claims 1-20 are pending. Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner Notes
Apparatus claims 9-16 are being interpreted under 35 U.S.C. 101.

Statutory Review under 35 USC § 101
Claims 1-8 are directed towards a method and have been reviewed.
Claims 1-8 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions. Specifically, the method is drawn to identifying a physical address and copying contents to a corresponding physical address. 
Claims 9-16 are directed toward a system and have been reviewed.
Claims 9-16 appear to be statutory, as the system includes hardware (a hardware processor) as disclosed in ¶ 0014 and ¶ 0035 of the applicant’s specification.
Claims 9-16 also appear to be statutory as they perform the method of claims 1-8, which are directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 17-20 are directed toward an article of manufacture and have been reviewed.
Claims 17-20 appear to be statutory, as the article of manufacture excludes transitory signals (claims says non-transitory).
Claims 17-20 also appear to be statutory as they perform the method of claims 1-4, which are directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7; 9-10, 12, 14-15; 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al., U.S. Patent No. 8,706,694 (published April 22, 2014; hereinafter Chatterjee) in view of Zorin et al., U.S. Patent No. 8,732,121 (published May 20, 2014; hereinafter Zorin).

Regarding claim 1, Chatterjee teaches:
A method for updating select files in an image backup, the method comprising: (Chatterjee col. 7, line 49-col. 8, line 30: the CDP server module 214 checks the last update time of the modified file 222 on the affected virtual storage volume 202; the CDP server module 214 copies a version 224 of the modified file to the backup volume 220 in the storage system 102; col. 8, lines 19-30 describe multiple versions of the file being stored on the backup volume)
performing an image backup of a storage device comprising a plurality of files; (Chatterjee col. 5, lines 22-38: When a file change occurs on the client computer 112, the CDP client module 212 is notified through these hooks by the OS 208 or the file system 210, and initiates the backup of the modified file 222; FIG. 3: "backup modified file from virtual volume on storage device")
selecting a file of the plurality of files based on file selection rules; (Chatterjee FIG. 3, step 302, col. 6, lines 52-67: The routine 300 begins with operation 302, where the CDP client module 212 detects a modification to a monitored file 222 on the virtual storage volume 202 made at the client computer 112. The modification to the file 222 may be the result of a user of the client computer 112 saving a data file within a local application 206, or the OS 208 modifying the file in the course of operation, for example; see col. 1, lines 27-35: File-level CDP is typically implemented through a service executing on a computer that monitors specified files and folders stored on a local disk drive or other storage device [the specified files to be monitored are relevant to the claimed 'file selection rules']; see also col. 5, lines 22-38: The CDP client module 212 may utilize "hooks" provided by the OS 208 or the file system 210 of the client computer to monitor for changes in the specified files and folders)
subsequent to the image backup, detecting that the file has exited a full consistency state, wherein the full consistency state is a state in which the file has remained unmodified for a given period of time; (Chatterjee FIG. 3 shows steps subsequent to "backup modified file from virtual volume on storage device"; col. 7, lines 1-33: the routine 300 proceeds from operation 304 to operation 306, where the CDP client module 212 sends a message to the CDP server module 214 on the storage system 102 indicating that a monitored file 222 on the virtual storage volume 202 has changed [this shows modifying of the file, meaning the claimed exiting of a consistency state]; Chatterjee col. 7, lines 1-15 show this being associated with the claimed 'given period of time': the CDP client module 212 may simply wait a requisite period of time to ensure that the write cache is flushed by the file system 210; the CDP client module 212 may wait 20 seconds to ensure the modification to the file 222 has been flushed from the NTFS write cache to the storage volume 202 before sending the corresponding message to the CDP server module 214)
monitoring the file to detect a return to the full consistency state; (Chatterjee FIG. 3, step 310, col. 7, line 49-col. 8, line 18: The routine 300 then returns to operation 310, where the timestamps are compared again to ensure consistency of the file 222; After the CDP server module 214 ensures that the file 222 is consistent, in other words, the last update time of the file reported by the file system interface 216 matches the timestamp received from the CDP client module 212)
in response to detecting that the file has returned to the full consistency state, updating a version of the file previously captured in the image backup with a version of the file after returning to the full consistency state... (Chatterjee FIG. 3, steps 310, 314, col. 7, line 49-col. 8, line 30: After the CDP server module 214 ensures that the file 222 is consistent [relevant to the claimed 'consistency state'], in other words, the last update time of the file reported by the file system interface 216 matches the timestamp received from the CDP client module 212, the routine 300 proceeds from operation 310 to operation 314. At operation 314, the CDP server module 214 copies a version 224 of the modified file to the backup volume 220 in the storage system 102; this is an updating in light of FIG. 2, col. 6, lines 14-32: backup volume 220 may store a number of versions 224 of each monitored file 222 on the virtual storage volume 202 [shows the file was 'previously captured' as claimed])
Chatterjee does not expressly disclose:
identifying a physical address of at least one sector comprising the file on the storage device; 
Chatterjee further does not expressly disclose updating a version of the file by copying contents of the at least one sector to a corresponding physical address of the image backup.
However, Zorin teaches:
identifying a physical address of at least one sector comprising the file on the storage device; (Zorin FIG. 5, col. 7, lines 20-38 describes storage media: after the data is written into a free area 630, a storage device driver 620 needs to be provided with an address to where the data was written according to the request 686 [shows physical address]; see this together with col. 14, line 66-col. 15, line 9: the backup and the special file can also store sector by sector addresses of the data that is backed up [shows this being of at least one sector], to correspond to the locations of the data on the actual physical drive)
Zorin also teaches updating a version of the file by copying contents of the at least one sector to a corresponding physical address of the image backup. (Zorin col. 14, lines 32-47 show copying contents over: After the partition is created, the remaining data can be restored to that partition (or all the data can be restored to that partition). The backup file can remain in place, or can be moved or copied to the new partition; If some data block in the backup is damaged, the backup data can be restored on a file-by-file basis, or all the non-damaged blocks can be restored [this passage is particularly relevant to the claimed 'updating' of a version of a file]; col. 14, line 66-col. 15, line 9: the backup and the special file can also store sector by sector addresses of the data that is backed up [shows this being of at least one sector], to correspond to the locations of the data on the actual physical drive. In the event of a crash (whether the operating system crash or the file system crash), the existence of this additional metadata will help restore the data to exactly the locations where the data belongs, whether partial restoration or full restoration)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the continuous data protection of Chatterjee with the data backup and restoration of Zorin.
In addition, both of the references (Chatterjee and Zorin) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as ensuring data protection and fault tolerance.
Motivation to do so would be to improve the functioning of Chatterjee regarding data backup with similar teachings in Zorin of data backup but with the ability to hide backed-up data and the usage of metadata reflecting the hidden data. Motivation to do so would also be the teaching, suggestion, or motivation in Zorin to reduce network utilization and to relieve processing load of a client computer (Zorin col. 1, lines 53-64).

Regarding claim 9, Chatterjee teaches:
A system for updating select files in an image backup, the system comprising: a hardware processor configured to: (Chatterjee col. 7, line 49-col. 8, line 30: the CDP server module 214 checks the last update time of the modified file 222 on the affected virtual storage volume 202; the CDP server module 214 copies a version 224 of the modified file to the backup volume 220 in the storage system 102; col. 8, lines 19-30 describes multiple versions of the file being stored on the backup volume; see then Chatterjee FIG. 4, col. 8, line 31-44: the embodiments described herein may be practiced with other computer system configurations, including hand-held devices, multiprocessor systems, microprocessor-based or programmable consumer electronics)
perform an image backup of a storage device comprising a plurality of files; (Chatterjee col. 5, lines 22-38: When a file change occurs on the client computer 112, the CDP client module 212 is notified through these hooks by the OS 208 or the file system 210, and initiates the backup of the modified file 222; FIG. 3: "backup modified file from virtual volume on storage device")
select a file of the plurality of files based on file selection rules; (Chatterjee FIG. 3, step 302, col. 6, lines 52-67: The routine 300 begins with operation 302, where the CDP client module 212 detects a modification to a monitored file 222 on the virtual storage volume 202 made at the client computer 112. The modification to the file 222 may be the result of a user of the client computer 112 saving a data file within a local application 206, or the OS 208 modifying the file in the course of operation, for example; see col. 1, lines 27-35: File-level CDP is typically implemented through a service executing on a computer that monitors specified files and folders stored on a local disk drive or other storage device [the specified files to be monitored are relevant to the claimed 'file selection rules']; see also col. 5, lines 22-38: The CDP client module 212 may utilize "hooks" provided by the OS 208 or the file system 210 of the client computer to monitor for changes in the specified files and folders)
subsequent to the image backup, detect that the file has exited a full consistency state, wherein the full consistency state is a state in which the file has remained unmodified for a given period of time; (Chatterjee FIG. 3 shows steps subsequent to "backup modified file from virtual volume on storage device"; col. 7, lines 1-33: the routine 300 proceeds from operation 304 to operation 306, where the CDP client module 212 sends a message to the CDP server module 214 on the storage system 102 indicating that a monitored file 222 on the virtual storage volume 202 has changed [this shows modifying of the file, meaning the claimed exiting of a consistency state]; Chatterjee col. 7, lines 1-15 show this being associated with the claimed 'given period of time': the CDP client module 212 may simply wait a requisite period of time to ensure that the write cache is flushed by the file system 210; the CDP client module 212 may wait 20 seconds to ensure the modification to the file 222 has been flushed from the NTFS write cache to the storage volume 202 before sending the corresponding message to the CDP server module 214)
monitor the file to detect a return to the full consistency state; (Chatterjee FIG. 3, step 310, col. 7, line 49-col. 8, line 18: The routine 300 then returns to operation 310, where the timestamps are compared again to ensure consistency of the file 222; After the CDP server module 214 ensures that the file 222 is consistent, in other words, the last update time of the file reported by the file system interface 216 matches the timestamp received from the CDP client module 212)
in response to detecting that the file has returned to the full consistency state, update a version of the file previously captured in the image backup with a version of the file after returning to the full consistency state... (Chatterjee FIG. 3, steps 310, 314, col. 7, line 49-col. 8, line 30: After the CDP server module 214 ensures that the file 222 is consistent [relevant to the claimed 'consistency state'], in other words, the last update time of the file reported by the file system interface 216 matches the timestamp received from the CDP client module 212, the routine 300 proceeds from operation 310 to operation 314. At operation 314, the CDP server module 214 copies a version 224 of the modified file to the backup volume 220 in the storage system 102; this is an updating in light of FIG. 2, col. 6, lines 14-32: backup volume 220 may store a number of versions 224 of each monitored file 222 on the virtual storage volume 202 [shows the file was 'previously captured' as claimed])
Chatterjee does not expressly disclose:
identify a physical address of at least one sector comprising the file on the storage device; 
Chatterjee further does not expressly disclose update a version of the file by copying contents of the at least one sector to a corresponding physical address of the image backup.
However, Zorin teaches:
identify a physical address of at least one sector comprising the file on the storage device; (Zorin FIG. 5, col. 7, lines 20-38 describes storage media: after the data is written into a free area 630, a storage device driver 620 needs to be provided with an address to where the data was written according to the request 686 [shows physical address]; see this together with col. 14, line 66-col. 15, line 9: the backup and the special file can also store sector by sector addresses of the data that is backed up [shows this being of at least one sector], to correspond to the locations of the data on the actual physical drive)
Zorin also teaches update a version of the file by copying contents of the at least one sector to a corresponding physical address of the image backup. (Zorin col. 14, lines 32-47 show copying contents over: After the partition is created, the remaining data can be restored to that partition (or all the data can be restored to that partition). The backup file can remain in place, or can be moved or copied to the new partition; If some data block in the backup is damaged, the backup data can be restored on a file-by-file basis, or all the non-damaged blocks can be restored [this passage is particularly relevant to the claimed 'updating' of a version of a file]; col. 14, line 66-col. 15, line 9: the backup and the special file can also store sector by sector addresses of the data that is backed up [shows this being of at least one sector], to correspond to the locations of the data on the actual physical drive. In the event of a crash (whether the operating system crash or the file system crash), the existence of this additional metadata will help restore the data to exactly the locations where the data belongs, whether partial restoration or full restoration) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the continuous data protection of Chatterjee with the data backup and restoration of Zorin.
In addition, both of the references (Chatterjee and Zorin) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as ensuring data protection and fault tolerance.
Motivation to do so would be to improve the functioning of Chatterjee regarding data backup with similar teachings in Zorin of data backup but with the ability to hide backed-up data and the usage of metadata reflecting the hidden data. Motivation to do so would also be the teaching, suggestion, or motivation in Zorin to reduce network utilization and to relieve processing load of a client computer (Zorin col. 1, lines 53-64).

Regarding claim 17, Chatterjee teaches:
A non-transitory computer readable medium storing thereon computer executable instructions for updating select files in an image backup, including instructions for: (Chatterjee col. 7, line 49-col. 8, line 30: the CDP server module 214 checks the last update time of the modified file 222 on the affected virtual storage volume 202; the CDP server module 214 copies a version 224 of the modified file to the backup volume 220 in the storage system 102; col. 8, lines 19-30 describes multiple versions of the file being stored on the backup volume; see then Chatterjee col. 10, lines 16-49: The computer-readable storage medium may be encoded with computer-executable instructions that, when loaded into the computer system 400, may transform the computer system from a general-purpose computing system into special-purpose computer capable of implementing the embodiments described herein)
performing an image backup of a storage device comprising a plurality of files; (Chatterjee col. 5, lines 22-38: When a file change occurs on the client computer 112, the CDP client module 212 is notified through these hooks by the OS 208 or the file system 210, and initiates the backup of the modified file 222; FIG. 3: "backup modified file from virtual volume on storage device")
selecting a file of the plurality of files based on file selection rules; (Chatterjee FIG. 3, step 302, col. 6, lines 52-67: The routine 300 begins with operation 302, where the CDP client module 212 detects a modification to a monitored file 222 on the virtual storage volume 202 made at the client computer 112. The modification to the file 222 may be the result of a user of the client computer 112 saving a data file within a local application 206, or the OS 208 modifying the file in the course of operation, for example; see col. 1, lines 27-35: File-level CDP is typically implemented through a service executing on a computer that monitors specified files and folders stored on a local disk drive or other storage device [the specified files to be monitored are relevant to the claimed 'file selection rules']; see also col. 5, lines 22-38: The CDP client module 212 may utilize "hooks" provided by the OS 208 or the file system 210 of the client computer to monitor for changes in the specified files and folders)
subsequent to the image backup, detecting that the file has exited a full consistency state, wherein the full consistency state is a state in which the file has remained unmodified for a given period of time; (Chatterjee FIG. 3 shows steps subsequent to "backup modified file from virtual volume on storage device"; col. 7, lines 1-33: the routine 300 proceeds from operation 304 to operation 306, where the CDP client module 212 sends a message to the CDP server module 214 on the storage system 102 indicating that a monitored file 222 on the virtual storage volume 202 has changed [this shows modifying of the file, meaning the claimed exiting of a consistency state]; Chatterjee col. 7, lines 1-15 show this being associated with the claimed 'given period of time': the CDP client module 212 may simply wait a requisite period of time to ensure that the write cache is flushed by the file system 210; the CDP client module 212 may wait 20 seconds to ensure the modification to the file 222 has been flushed from the NTFS write cache to the storage volume 202 before sending the corresponding message to the CDP server module 214)
monitoring the file to detect a return to the full consistency state; (Chatterjee FIG. 3, step 310, col. 7, line 49-col. 8, line 18: The routine 300 then returns to operation 310, where the timestamps are compared again to ensure consistency of the file 222; After the CDP server module 214 ensures that the file 222 is consistent, in other words, the last update time of the file reported by the file system interface 216 matches the timestamp received from the CDP client module 212)
in response to detecting that the file has returned to the full consistency state, updating a version of the file previously captured in the image backup with a version of the file after returning to the full consistency state... (Chatterjee FIG. 3, steps 310, 314, col. 7, line 49-col. 8, line 30: After the CDP server module 214 ensures that the file 222 is consistent [relevant to the claimed 'consistency state'], in other words, the last update time of the file reported by the file system interface 216 matches the timestamp received from the CDP client module 212, the routine 300 proceeds from operation 310 to operation 314. At operation 314, the CDP server module 214 copies a version 224 of the modified file to the backup volume 220 in the storage system 102; this is an updating in light of FIG. 2, col. 6, lines 14-32: backup volume 220 may store a number of versions 224 of each monitored file 222 on the virtual storage volume 202 [shows the file was 'previously captured' as claimed])
Chatterjee does not expressly disclose:
identifying a physical address of at least one sector comprising the file on the storage device; 
Chatterjee further does not expressly disclose updating a version of the file by copying contents of the at least one sector to a corresponding physical address of the image backup.
However, Zorin teaches:
identifying a physical address of at least one sector comprising the file on the storage device; (Zorin FIG. 5, col. 7, lines 20-38 describes storage media: after the data is written into a free area 630, a storage device driver 620 needs to be provided with an address to where the data was written according to the request 686 [shows physical address]; see this together with col. 14, line 66-col. 15, line 9: the backup and the special file can also store sector by sector addresses of the data that is backed up [shows this being of at least one sector], to correspond to the locations of the data on the actual physical drive)
Zorin also teaches updating a version of the file by copying contents of the at least one sector to a corresponding physical address of the image backup. (Zorin col. 14, lines 32-47 show copying contents over: After the partition is created, the remaining data can be restored to that partition (or all the data can be restored to that partition). The backup file can remain in place, or can be moved or copied to the new partition; If some data block in the backup is damaged, the backup data can be restored on a file-by-file basis, or all the non-damaged blocks can be restored [this passage is particularly relevant to the claimed 'updating' of a version of a file]; col. 14, line 66-col. 15, line 9: the backup and the special file can also store sector by sector addresses of the data that is backed up [shows this being of at least one sector], to correspond to the locations of the data on the actual physical drive. In the event of a crash (whether the operating system crash or the file system crash), the existence of this additional metadata will help restore the data to exactly the locations where the data belongs, whether partial restoration or full restoration) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the continuous data protection of Chatterjee with the data backup and restoration of Zorin.
In addition, both of the references (Chatterjee and Zorin) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as ensuring data protection and fault tolerance.
Motivation to do so would be to improve the functioning of Chatterjee regarding data backup with similar teachings in Zorin of data backup but with the ability to hide backed-up data and the usage of metadata reflecting the hidden data. Motivation to do so would also be the teaching, suggestion, or motivation in Zorin to reduce network utilization and to relieve processing load of a client computer (Zorin col. 1, lines 53-64).

Regarding claims 2, 10, and 18, Chatterjee in view of Zorin teaches all the features with respect to claims 1, 9, and 17 above respectively including:
wherein the image backup is either a full image backup or an incremental image backup. (Zorin FIGs. 3, col. 5, lines 10-17: The backup file 330 can increase in size to 330A during backup process (i.e., backup of the data blocks). Note that after the backup process is completed, the backup file 330B can be increased in size due to beginning of a full or an incremental backup)

Regarding claims 4, 12, and 20, Chatterjee in view of Zorin teaches all the features with respect to claims 1, 9, and 17 above respectively including:
wherein monitoring the file to detect the return to the full consistency state further comprises halting subsequent image backups. (Chatterjee FIG. 3, col. 7, line 49-col. 8, line 18 describe monitoring a file until consistency is ensured: operation 310, where the CDP server module 214 checks the last update time of the modified file 222 on the affected virtual storage volume 202 to verify that it matches the timestamp received from the CDP client module 212. This is done to ensure that the modifications to the file 222 have been fully written to the volume and the file is in a consistent state; The routine 300 then returns to operation 310, where the timestamps are compared again to ensure consistency of the file 222; while Chatterjee is executing this loop, Chatterjee does not go initialize another method 300 or execute step 314 of FIG. 3; thus, no additional claimed 'subsequent image backups' are performed until the loop is exited)

Regarding claims 6 and 14, Chatterjee in view of Zorin teaches all the features with respect to claims 1 and 9 above respectively including:
wherein the file exits and reenters the full consistency state multiple times subsequent to the image backup and prior to another image backup, (Chatterjee FIG. 3 shows steps subsequent to "backup modified file from virtual volume on storage device" [relevant to the claimed 'subsequent to the image backup']; col. 7, line 49-col. 8, line 18: If the last update time of the modified file 222 does not match the timestamp received from the CDP client module 212, then the routine proceeds from operation 310 to operation 312, where the CDP server module 214 forces a flush of the read cache of the file system interface 216 to the virtual storage volume 202 to nullify any effect of the read cache. The routine 300 then returns to operation 310, where the timestamps are compared again to ensure consistency of the file 222 [shows execution until a re-entered consistency state]. The process of flushing the read cache and verifying the timestamps may continue until the timestamps match, or until a reasonable number of attempts have been made [shows claimed multiple times])
wherein each version of the file is updated in the image backup and replaces a prior version of the file in the image backup. (Chatterjee FIG. 3, col. 8, lines 19-30: Depending on the number of versions 224 of modified files to be retained, the CDP server module 214 may assign a filename to the copy of the modified file on the backup volume 220 that indicates the version, or otherwise differentiates the copy from the other versions of the file stored on the backup volume. If the maximum number of versions 224 for the modified file already exists on the backup volume 220, the oldest version of the file may be deleted before the new version is copied to the volume [shows replacement])



Regarding claims 7 and 15, Chatterjee in view of Zorin teaches all the features with respect to claims 6 and 14 above respectively including:
performing the another image backup of the storage device, wherein the another image backup comprises a subset of the plurality of files; (Chatterjee col. 1, line 65-col. 2, line 8: a client module executing on a client computer monitors for modifications made at the client computer to files or folders stored on a virtual storage volume provided by a data storage system. Upon detecting a modification of a monitored file; FIG. 3, col. 6, lines 52-67: the CDP client module 212 detects a modification to a monitored file 222 on the virtual storage volume 202 made at the client computer 112. The modification to the file 222 may be the result of a user of the client computer 112 saving a data file within a local application 206, or the OS 208 modifying the file in the course of operation [both of these passages contemplate another execution of method 300 being performed])
determining whether a latest version of the file was created closer to the image backup or the another image backup; and in response to determining that the latest version of the file was created closer to the another image backup, including the latest version of the file in the another image backup. (Chatterjee col. 6, lines 13-32 shows the claimed multiple image backups: The backup volume 220 may store a number of versions 224 of each monitored file 222 on the virtual storage volume 202; col. 8, lines 19-30: the CDP server module 214 may further compress and/or encrypt the version 224 of the modified file copied to the backup volume. Depending on the number of versions 224 of modified files to be retained, the CDP server module 214 may assign a filename to the copy of the modified file on the backup volume 220 that indicates the version, or otherwise differentiates the copy from the other versions of the file stored on the backup volume. If the maximum number of versions 224 for the modified file already exists on the backup volume 220, the oldest version of the file may be deleted before the new version is copied to the volume [this new version shows the claimed 'latest version of the file' in an image backup; shows the 'another image backup' by being more recent than what is older on backup volume 220])

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Zorin in further view of Jain et al., U.S. Patent No. 9,569,124 (published February 14, 2017; hereinafter Jain).

Regarding claims 3, 11, and 19, Chatterjee in view of Zorin teaches all the features with respect to claims 1, 9, and 17 above respectively including:
wherein the image backup was performed at a first time, further comprising: subsequent to performing the image backup, performing another image backup at a second time... (Chatterjee col. 1, line 65-col. 2, line 8: a client module executing on a client computer monitors for modifications made at the client computer to files or folders stored on a virtual storage volume provided by a data storage system. Upon detecting a modification of a monitored file; FIG. 3, col. 6, lines 52-67: the CDP client module 212 detects a modification to a monitored file 222 on the virtual storage volume 202 made at the client computer 112. The modification to the file 222 may be the result of a user of the client computer 112 saving a data file within a local application 206, or the OS 208 modifying the file in the course of operation [both of these passages contemplate another execution of method 300 being performed])
in response to determining that the file has not returned to the full consistency state while performing the another image backup: not finalizing the another image backup; waiting for the file to return to the full consistency state; and (Chatterjee FIG. 3, "Backup modified file from virtual volume on storage device," col. 7, line 49-col. 8, line 18: Upon receiving a message from the CDP client module 212 regarding a modification to the file ... the timestamps are compared again to ensure consistency of the file 222. The process of flushing the read cache and verifying the timestamps may continue until the timestamps match, or until a reasonable number of attempts have been made [shows waiting for a return to a consistency state]. After the CDP server module 214 ensures that the file 222 is consistent, in other words, the last update time of the file reported by the file system interface 216 matches the timestamp received from the CDP client module 212)
finalizing the another image backup ... subsequent to the file returning to the full consistency state. (Chatterjee FIG. 3, steps 310, 314, (30-33): After the CDP server module 214 ensures that the file 222 is consistent [relevant to the claimed 'consistency state'], in other words, the last update time of the file reported by the file system interface 216 matches the timestamp received from the CDP client module 212, the routine 300 proceeds from operation 310 to operation 314. At operation 314, the CDP server module 214 copies a version 224 of the modified file to the backup volume 220 in the storage system 102; this involves the claimed 'another image backup' in light of FIG. 2, (24): backup volume 220 may store a number of versions 224 of each monitored file 222 on the virtual storage volume 202)
Zorin teaches:
finalizing the another image backup by copying the contents of the at least one sector to the corresponding physical address of the image backup... (Zorin col. 14, lines 27-47 show copying contents: After the partition is created, the remaining data can be restored to that partition (or all the data can be restored to that partition). The backup file can remain in place, or can be moved or copied to the new partition [also shows finalizing of an image backup]; If some data block in the backup is damaged, the backup data can be restored on a file-by-file basis, or all the non-damaged blocks can be restored)
Chatterjee in view of Zorin does not expressly disclose:
wherein the image backup is performed at a predetermined frequency,
performing another image backup at a second time in accordance with the predetermined frequency;
However, Jain teaches:
wherein the image backup is performed at a predetermined frequency, (Jain col. 11, line 64-col. 12, line 16: the backup schedule may specify that the virtual machine be backed up at a snapshot capture frequency, such as every two hours or every 24 hours)
performing another image backup at a second time in accordance with the predetermined frequency; (Jain col. 11, line 64-col. 12, line 16: the backup schedule may specify that the virtual machine be backed up at a snapshot capture frequency, such as every two hours or every 24 hours [this means that two or 24 hours later is 'another' image backup]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the continuous data protection of Chatterjee as modified with the data backup schedule of Jain.
In addition, both of the references (Chatterjee as modified and Jain) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as data backup management.
Motivation to do so would be to improve the functioning of Chatterjee as modified regarding data backup with similar teachings in Jain of data backup but with the ability to specify backup frequency. Motivation to do so would also be the teaching, suggestion, or motivation in Jain to implement the ability to reduce the amount of data storage required to backup virtual machines, the ability to reduce the amount of data storage required to support secondary workloads, the ability to provide a non-passive storage target in which backup data may be directly accessed and modified, and the ability to quickly restore earlier versions of virtual machines and files (Jain col. 3, lines 1-8).



Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Zorin in further view of Veeraswamy et al., U.S. Patent No. 9,542,401 (published January 10, 2017; hereinafter Veeraswamy).

Regarding claims 5 and 13, Chatterjee in view of Zorin teaches all the features with respect to claims 1 and 9 above respectively but does not expressly disclose:
wherein the file selection rules indicate a set of criteria comprising at least one of:
(1) a minimum file size,
(2) a minimum number of access counts,
(3) a minimum number of dependencies, and
(4) a minimum number of state switches associated with a respective file that is to be selected.
However, Veeraswamy teaches:
wherein the file selection rules indicate a set of criteria comprising at least one of: (1) a minimum file size, (Veeraswamy FIG. 5 introduces a file mapping method operating over at least a file; see Veeraswamy col. 8, lines 32-48: in a first step 141, the file size is compared to the minimum size of a UNIX-based file needing a triple indirect block. In step 142, if the file size is not greater than or equal to this minimum size, then execution branches to step 143 to select the conventional UNIX-based file mapping method)
(2) a minimum number of access counts, (Veeraswamy col. 9, lines 57-67 shows operating over a file: The file using the extents of indirect blocks for file mapping can be the file that is more heavily accessed or the file that is the least transitory so that the performance benefits of the extents of indirect blocks for file mapping are best exploited by the file that is more heavily accessed or the least transitory)
(3) a minimum number of dependencies, and (Veeraswamy FIGs. 10-11, col. 11, line 63-col. 12, line 25 describe a write associated with a file: In step 206, the snapshot copy facility sets a counter, and starts a top-down search from the inode of the snapshot copy for a block pointer to the specified data block; The counter is set to the number of indirect block levels needed for an indirect block tree for mapping of the file.)
(4) a minimum number of state switches associated with a respective file that is to be selected. (Veeraswamy FIG. 3, col. 6, lines 49-65 describe file attributes and flags, relevant to the claimed 'state switches': The file attributes 112 include a mapping flag 135 set to one to indicate that the file is using extents of indirect blocks for file mapping; FIG. 4, col. 7, line 48-col. 8, line 11: a first step 61 in FIG. 4, the file system manager accesses the inode of the specified file to read the mapping flag. If the mapping flag is not set, as tested in step 62, then execution branches to step 63 to select a conventional UNIX-based file mapping procedure to find a pointer to a data block for the specified offset [see that this aligns with the minimum file size discussed in step 142 of col. 8, lines 32-48 and thus involves files]; In step 62, if the mapping flag is set)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage of file versions as in Chatterjee as modified with the data mapping of Veeraswamy.
In addition, both of the references (Chatterjee as modified and Veeraswamy) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as reading and storage of associated data.
Motivation to do so would be to improve the functioning of Chatterjee as modified regarding reading and storage of similar or identical files with similar teachings in Veeraswamy of data reading and storage but with the ability to map large files to reduce read or write times (Veeraswamy ABST).



Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Zorin in further view of Jaquette et al., U.S. Patent Application Publication No. 2019/0310995 (hereinafter Jaquette).

Regarding claims 8 and 16, Chatterjee in view of Zorin teaches all the features with respect to claims 7 and 15 above respectively including:
further comprising in response to determining that the latest version of the file was created closer to the another image backup, reverting ... to the version (Chatterjee col. 6, lines 13-32 shows the claimed multiple image backups: The backup volume 220 may store a number of versions 224 of each monitored file 222 on the virtual storage volume 202; col. 8, lines 19-30: the CDP server module 214 may further compress and/or encrypt the version 224 of the modified file copied to the backup volume. Depending on the number of versions 224 of modified files to be retained, the CDP server module 214 may assign a filename to the copy of the modified file on the backup volume 220 that indicates the version, or otherwise differentiates the copy from the other versions of the file stored on the backup volume. If the maximum number of versions 224 for the modified file already exists on the backup volume 220, the oldest version of the file may be deleted before the new version is copied to the volume [shows the 'another image backup' by being more recent than what is older on backup volume 220])
Chatterjee in view of Zorin does not expressly disclose:
reverting the latest version of the file in the image backup to the version of the file previously captured in the image backup.
However, Jaquette teaches:
reverting the latest version of the file in the image backup to the version of the file previously captured in the image backup. (Jaquette FIG. 10, ¶ 0048-0050: If (at block 1010) more than one selected PiT copy provides changed data for data block j, then the repository copy manager 108 sets (at block 1012) the changed data for data block j to the changed data for earliest PiT copy providing changed data for data block j; The generated merged PiT copy is stored (at block 1018) in the repository 110) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the retention of backed-up files in Chatterjee as modified with the point-in-time copy management of Jaquette.
In addition, both of the references (Chatterjee as modified and Jaquette) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as data backup management.
Motivation to do so would be to improve the functioning of Chatterjee as modified regarding storing multiple versions of files with similar teachings in Jaquette of storing multiple versions of files but with the ability to merge backup information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        September 30, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164